                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

INNOCOR, INC.                                                                           PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:18-CV-80-SA-DAS

L&J PRODUCTS & SALES, INC.,
NORTH CAROLINA FOAM AND SALES, INC.,
KEN LOCKHART, and LARRY JACKSON                                                       DEFENDANTS

              ORDER DISMISSING ACTION BY REASON OF SETTLEMENT

       The Court was advised that this action was settled or is in the process of being settled.

Therefore, it is not necessary that the action remain on the calendar of the Court.

       IT IS ORDERED that this action be DISMISSED without prejudice. The Court retains

complete jurisdiction to vacate this order and reopen the action upon cause shown that the

settlement has not been completed and further litigation is necessary.

       It is SO ORDERED, on this the 3rd day of September, 2019.

                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
